Exhibit 10.1

February 14, 2007

Mr. Jeff Biegert

c/o Biegert Feeds

115 S. 14th Street

Geneva, NE 68361

Dear Jeff:

This is to confirm the substance of our discussions to date with respect to the
acquisition by The Biegert Family Irrevocable Trust, Dated June 11, 1998
(“Biegert”) of certain Assets (as defined below) of eMerge Interactive, Inc.
(“eMerge”) and certain related transactions described below.

We have advised you that we may file a voluntary petition for relief under
Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”). The
transactions contemplated by this Letter of Intent shall be conditioned upon,
inter alia, the commencement of such bankruptcy (the “Bankruptcy Case”) and
approval by the bankruptcy court presiding over the Bankruptcy Case (the
“Bankruptcy Court”). The acquisition of the Assets by Biegert from eMerge shall
hereafter be known as the “Transaction” and the date on which the Transaction
closes shall be the “Closing,” which shall be held no later than three
(3) business days following the Sale Hearing Date (as defined below) provided
that the Bankruptcy Court enters an order modifying the ten-day stay contained
in Bankruptcy Rule 6004(g), failing which such date shall be on the first
business day after the stay expires (the date of such Closing, the “Closing
Date”). The Assets would be transferred to Biegert at the Closing with the
approval of the United States Bankruptcy Court, pursuant to a sale hearing
conducted under § 363 of the Bankruptcy Code on March 27, 2007, or the soonest
date thereafter made available by the Bankruptcy Court (the “Sale Hearing
Date”), free and clear of all liens, charges, claims and encumbrances. By
executing this Letter of Intent, the signatories are expressing their intent to
work towards the preparation, authorization, execution and delivery of the
Definitive Purchase Agreement and to consummate the Transaction subject to,
among others, the terms and conditions hereof.

1. Effect of the Letter of Intent. Except as set forth in this Section 1, this
Letter of Intent is not intended to be, and shall not constitute, a binding or
enforceable agreement between the signatories. Nothing herein shall be deemed to
constitute a binding offer or a commitment to make such an offer. Instead, this
Letter of Intent merely sets forth the signatories’ present intentions with
respect to the terms proposed, which terms may or may not become part of a
definitive agreement, as a basis for future negotiations, and remain subject to
contract. This Letter of Intent, except as provided in this Section 1, is not
binding on the parties hereto and is not intended to create rights in favor of
the parties with respect to the Transaction. Except for the provisions of this
Section 1 and Sections 5, 6 and 11 through 15, which are intended to be binding
agreements of eMerge and Biegert, no legal or equitable rights, responsibilities
or duties are created hereby. This Section 1 supersedes all other conflicting or
ambiguous language in this Letter of Intent or any other instrument or any
understanding pursuant to any oral communication that may precede this Letter of
Intent.



--------------------------------------------------------------------------------

2. Buyer and Seller. In the proposed transaction, Biegert will be the buyer
(“Buyer”), and eMerge will be the seller (“Seller”).

3. Purchase Price; Purchased Assets.

 

  (a) Purchase Price. Subject to terms consistent with this Letter of Intent to
be agreed upon in the Definitive Purchase Agreement, Biegert shall purchase the
Assets for a sum necessary to satisfy in full, as of the Closing Date, any and
all amounts (including principal, accrued interest and fees, if any) outstanding
under that certain Revolving Loan Agreement, Promissory Note and Security
Agreement, dated October 16, 2006, by and between Seller and Biegert.

 

  (b) Purchased Assets. For purposes of this Term Sheet, “Assets” shall mean
(i) all of eMerge’s right, title and interest in, to and under the following
property relating primarily to eMerge’s “Animal Information Solutions” or
“CattleLog” businesses as of the Closing Date (each of the following capitalized
terms in this Section 3(b) shall have the meanings ascribed to such terms in
Article 9 of the Uniform Commercial Code): Accounts and General Intangibles;
Documents; Equipment; Goods; Inventory; and trademarks, copyrights and/or
patents, (ii) those leases and contracts listed on Schedule B hereto and
(iii) those certain accounts receivable (that are not related to eMerge’s
“Animal Information Solutions” or “CattleLog” businesses) listed on Schedule A
hereto; provided, however, that the Assets shall not, in any event, include the
Excluded Assets. For purposes of this Term Sheet, “Excluded Assets” means
(i) those assets relating primarily to eMerge’s Food Safety Technologies
business, including those listed on Schedule C hereto and (ii) any and all cash
and cash equivalents of eMerge as of the Closing Date; provided, however, that
the Excluded Assets shall not include the agreements listed on Schedule B
hereto. The Definitive Purchase Agreement will address the treatment of any
assets that are shared by the “Animal Information Solutions” business and the
“Food Safety Technologies” business. The Assets will include all of the assets
and contract rights necessary as of the Closing Date for the operation of the
Assets in the ordinary course in accordance with eMerge’s past practice
(excluding the Excluded Assets). The Assets will be transferred to Biegert free
and clear of any liens, claims, encumbrances or interests pursuant to
Section 363(f) of the Bankruptcy Code.

 

  (c)

Contracts. Subject to the results of its due diligence review, Biegert agrees to
assume all rights and obligations of eMerge under those agreements listed on
Schedule B hereto, which such agreements relate to eMerge’s “Animal Information
Solutions” and “CattleLog” businesses. Biegert will not be liable for any cure
cost in respect of the assumption and assignment of any contract



--------------------------------------------------------------------------------

 

comprising the Assets. eMerge hereby represents and warrants that it is not in
material default under any contract comprising the Assets and that there do not
exist any defaults by eMerge, material or otherwise, under any contract
comprising the Assets, which such defaults would prevent any such contract from
being assumed by, and assigned to, Buyer. The Definitive Purchase Agreement
shall contain a similar representation and warranty as of the Closing Date.

4. Liabilities. The parties agree that Buyer will not assume any liabilities of
eMerge as part of this transaction (including, without limitation, any long-term
debt, tax liabilities or other known or unknown fixed or contingent
liabilities), except the Liabilities (as hereinafter defined). The parties agree
that the “Liabilities” will be limited to (a) current liabilities associated
with the operation of the Assets as of the Closing Date (e.g., accounts payable
and accrued expenses, but excluding accrued transaction expenses), as incurred
in bona fide transactions in the ordinary course of business and outstanding as
of such date; provided, however, that, in no event, shall the Liabilities to be
assumed by Buyer under this Section 4(a) be in excess of the Accounts (only
taking into account those Accounts for which payments are received within 60
days of the Closing Date) comprising the Assets pursuant to Section 3(b) hereof
and (b) liabilities relating to periods from and after Closing Date under those
leases and contracts included in the Assets.

5. Review Process. During the period from execution hereof and until the earlier
of the termination of this Letter of Intent or the Due Diligence Deadline
(hereinafter defined), Biegert shall be entitled to pursue its due diligence
with respect to the Assets. In this regard, eMerge agrees to fully cooperate in
the conduct of such due diligence, to provide Biegert, its accountants,
attorneys and other representatives reasonable access to eMerge’s books, records
and properties and to make its management team available to discuss eMerge’s
businesses, property and affairs with Biegert and its designated advisors.

6. Conduct of the Business. During the period from the date of this Letter of
Intent to the Closing pursuant to the Definitive Purchase Agreement or the
earlier termination of this Letter of Intent, eMerge agrees that it will conduct
the businesses supported by the Assets in the same manner as would a reasonable
person in similar circumstances, subject to applicable bankruptcy and creditor
protection provisions, which such conduct shall take into account eMerge’s
current business and financial situation but, to the fullest extent possible,
shall be in accordance with past custom and practice.

7. Negotiation of Definitive Purchase Agreement. Following completion of the due
diligence to the complete satisfaction of Biegert as it shall determine in its
sole discretion, the signatories intend to negotiate definitive and binding
Transaction agreements and related documents (the “Definitive Purchase
Agreement”) to be executed as soon as practicable after the completion of
Biegert’s due diligence, and in no event later than the deadline set forth below
for execution of the Definitive Purchase Agreement. The Definitive Purchase
Agreement shall contain terms consistent with the terms of this Letter of
Intent, subject to the findings of the due diligence, and shall contain other
customary covenants, representations, warranties and closing conditions, and the
Reimbursement Payment provisions as provided below and such other terms and
conditions as the parties shall agree (but shall have no financing contingency
and no due diligence contingency).



--------------------------------------------------------------------------------

8. Satisfaction or Waiver of Conditions Precedent. In order to move toward the
Sale Hearing Date, the parties agree that they will meet the conditions
precedent set forth in this letter, as follows:

 

  (a) eMerge and Buyer anticipate that as soon as practicable after eMerge
executes this Letter of Intent, eMerge will commence the Bankruptcy Case.
Promptly thereafter, eMerge shall file one or more motions with the Bankruptcy
Court seeking entry of an order (the “Sale Process Order”) that: (i) establishes
a Sale Hearing Date on March 27, 2007 (or the soonest date thereafter made
available by the Bankruptcy Court); (ii) establishes deadlines and procedures
(collectively, the “Bid Process”) for eMerge, Buyer, and other interested
parties to follow in completing due diligence, negotiating the Definitive
Purchase Agreement, and submitting competing bids for the Assets, all of which
must be acceptable to Buyer; (iii) establishes minimum bidding increments of
$10,000 at the Sale Hearing and (iv) approves a break-up fee (the “Break-Up
Fee”) of $30,000 payable to Buyer upon the closing of a sale of the Assets to
another buyer if Buyer executes a Definitive Purchase Agreement but is not the
winning bidder at the Sale Hearing. The Sale Process Order will establish bid
procedures in form and substance reasonably acceptable to Buyer and will request
that any competing bidders be required to submit to eMerge no later than 7
business days prior to the Sale Hearing Date, both (i) a purchase agreement
similar to the Definitive Purchase Agreement (with a markup showing the
differences between that purchase agreement and the Definitive Purchase
Agreement) with a purchase price at least $10,000 higher than the Purchase Price
and (ii) a Deposit (as defined below).

 

  (b) Buyer shall complete its due diligence review of eMerge by no later than
March 5, 2007, subject to extension to March 15, 2007 with the mutual consent of
Buyer and eMerge (the “Due Diligence Deadline”), and shall indicate in writing
at that time whether it waives the due diligence contingency.

 

  (c) eMerge and Buyer will have until the date that is the later of March 12,
2007 or 5 days after the Due Diligence Deadline to negotiate and execute the
Definitive Purchase Agreement for the proposed Transaction. The Definitive
Purchase Agreement shall have no financing contingency and no due diligence
contingency.

 

  (d) Pursuant to the procedures identified herein, competing bidders shall be
required to pay into escrow a deposit in the amount of $100,000 or a letter of
credit of equivalent value (the “Deposit”). The Sale Order shall grant Buyer
relief from the automatic stay to exercise its rights under the Definitive
Purchase Agreement.



--------------------------------------------------------------------------------

9. Conditions to Closing. Closing of the Transaction contemplated by this Letter
of Intent is conditional upon satisfaction, or waiver, of the following
conditions:

 

  (a) to the extent that any conditions set forth above were not satisfied by
such dates as specified, and Biegert and eMerge agreed to extend the date for
such requirement, such conditions shall have been satisfied prior to Closing;

 

  (b) the signatories obtaining prior to Closing all necessary third-party,
court and governmental consents and approvals necessary or reasonably desirable
for the transactions contemplated by this Letter of Intent;

 

  (c) the entry of a Bankruptcy Court Order in form and substance satisfactory
to Biegert approving the sale of the Assets pursuant to the terms of the
Definitive Purchase Agreement, which shall have become final and non-appealable;

 

  (d) all representations and warranties set forth in the Definitive Purchase
Agreement shall be true and correct, in all material respects, as of Closing and
eMerge shall have performed all covenants and obligations to be performed prior
to Closing; and

 

  (e) such other conditions as are agreed in the Definitive Purchase Agreement.

10. Cash Collateral. Subject to an approved budget and terms of a cash
collateral order that are reasonably satisfactory to Biegert, Biegert agrees to
allow eMerge to use eMerge’s cash collateral until the shorter period of 1) 45
days from the date of this Letter of Intent or 2) the Sale Hearing Date.

11. Disclosure. Buyer and Seller hereby confirm that, except as required by law
or governmental regulation, they, and their respective agents, will keep the
existence and contents of this Letter of Intent strictly confidential in the
event that Buyer decides not to execute a copy of this Letter of Intent.

12. Fees and Expenses. Except as otherwise set forth in this Letter of Intent,
each of the parties hereto shall be responsible for its own fees, costs and
expenses incurred in connection with the drafting, negotiation and execution of
the Definitive Purchase Agreement and the related transactions contemplated
therein and discussed herein.

13. Entire Agreement. This Letter of Intent embodies the entire understanding
and agreement between eMerge and Biegert with respect to the subject matter
hereof.

14. Governing Law. This Letter of Intent is governed by and shall be interpreted
under the laws of the State of Florida.

15. Counterparts. This Letter of Intent may be signed in several counterparts,
any one of which need not contain the signature of more that one signatory, but
all such counterparts taken together will constitute one and the same document.



--------------------------------------------------------------------------------

If Biegert accepts this Letter of Intent as an accurate reflection of our
current mutual understanding of the proposed transaction and of our good faith
intent to move forward to negotiate the Definitive Purchase Agreement covering
the proposed transaction discussed herein, please indicate Biegert’s concurrence
by signing the enclosed copy of this Letter of Intent and return a
fully-executed copy to us as soon as possible.

Very truly yours,

 

eMERGE INTERACTIVE, INC. By:  

/s/ DAVID C. WARREN

Name:   David C. Warren Title:   President & CEO

ACCEPTED AND AGREED:

THE BIEGERT FAMILY IRREVOCABLE TRUST, DATED JUNE 11, 1998

 

By:  

/s/ JUDITH ACKLAND

Name:   Judith Ackland Title:   Trustee

DATE: FEBRUARY 14, 2007